 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          MASSACHUSETTS BAY                               CASE NO. C18-0791JLR
            INSURANCE COMPANY,
11                                                          ORDER REGARDING THE
                                  Plaintiff,                PARTIES’ JOINT STATUS
12                 v.                                       REPORT

13
            WALFLOR INDUSTRIES, INC., et
14          al.,

15                                Defendants.

16          Before the court is the parties’ joint status report. (JSR (Dkt. # 20).) In their joint
17   status report, the parties ask the court to defer issuing a case schedule or setting a date for
18   trial until after the court rules on the parties’ cross motions for summary judgment, which
19   the parties have not yet filed. (Id. at 6.) The parties also ask the court to rule on a dispute
20   concerning the phasing of their anticipated cross motions for summary judgment and a
21   briefing schedule. (Id. at 1-2, 4-5.)
22


     ORDER - 1
 1          The court declines to defer the entry of a case schedule setting the trial date in this

 2   matter. The court will promptly issue the case schedule in a separate order. The parties

 3   may bring their motions for summary judgment pursuant to the court’s local rules. See

 4   Local Rules W.D. Wash. LCR 7(d)(3). In addition, “[p]arties anticipating filing cross

 5   motions are encouraged to agree on a briefing schedule and to submit it to the court for

 6   approval through a stipulation and proposed order.” Id. LCR 7(k). Accordingly, if the

 7   parties wish to diverge from the typical schedule for summary judgment motions set forth

 8   in Local Rule 7(d)(3), they should either submit a stipulation and proposed order with the

 9   court or file a motion, if appropriate. See id. LCR 7(k).

10          Going forward, the parties should not ask the court to take any action, make any

11   ruling, or issue an order in any filing other than a properly noted motion.

12          Dated this 5th day of October, 2018.

13

14                                                     A
                                                       JAMES L. ROBART
15
                                                       United States District Judge
16

17

18

19

20

21

22


     ORDER - 2
